Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	Upon consideration of the amended specification and claims, all previous objections and thereto under 35 U.S.C. 112(b) are hereby withdrawn. However, the amendment has introduced new 112(b) rejections for Claims 1, 9 and 21, which are discussed below.
	Upon consideration of the amended drawings and corresponding sections in the specification, all previous objections thereto are hereby withdrawn, except for those pertaining to Figure 11. None of the objections pertaining to Figure 11 as laid out in the Office action mailed 04/12/2021 have been addressed, so these objections are hereby maintained.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 6-13, 15-16, 19-22, and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and 
Regarding Claim 1, the scope of the limitation “the detachable independent compaction unit comprises extendable sideguards which extend…to fully enclose the detachable independent compaction unit” in lines 11-13 is unclear. The extendable sideguards are recited as being components of the detachable independent compaction unit, which indicates that when the detachable independent compaction unit is “fully enclosed,” the extendable sideguards must also be fully enclosed. It is not clear from the claim how the extendable sideguards can extend in such a way as to fully enclose themselves.
Regarding Claim 9, the scope of the limitation “an L-shaped flap” is unclear. Is meant to refer to or further limit the L-shaped planar unit recited in Claim 8, from which Claim 9 depends, or is it meant to be a separate, additional limitation (i.e. are there two distinct L-shaped components in the apparatus)? Examiner notes that the specification implies they are meant to be the same component ([0044 lines 2-4)) and the figures only show one L-shaped component. 
Regarding Claim 21, the limitation “the bin locking system” does not have antecedent basis in the claim. Examiner notes that Claim 20, from which Claim 21 depends, was rejected under 35 U.S.C. 112(b) in the Office action mailed 04/12/2021 because it included the limitation “a bin locking system configured to lock the removable bin,” which was interpreted under 35 U.S.C. 112(f), but for which the specification provided no corresponding structure. To overcome the rejection, Claim 20 was amended to remove the limitation “a bin locking system”; in order 
Claims 2-3, 6-8, 10-13, 15-16, 18-20, 22, and 24 are rejected by virtue of their dependencies upon Claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3, 10, 12, 15, 17-22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins et al., hereinafter Jenkins (US 2016/0272419) in view of Gwon et al., hereinafter Gwon (US 2016/0130082).
Regarding Claim 1, Jenkins discloses (Figures 1-4) a standalone waste compacting apparatus (receptacle 100) comprising: an enclosure ([0040] lines 3-5) comprising a removable bin ([0047] lines 3-4; “a trash container within the interior region” is interpreted as the removable bin so as to be able to access the trash in the bin); a cover section (top side 110) on the enclosure incorporating at least one solar power unit (solar panel 118; [0043] lines 1-2); at least one storage battery ([0052] lines 4-6) and a control unit (notification processor 408); at least one inwardly pivoting user access flap (slot door 204; when slot door 204 moves from the second position 306 back to the first position 120, it is pivoting inwards) comprising a dual 
Jenkins further discloses that compaction of the waste occurs ([0050] lines 8-10), but does not disclose a detachable independent compaction unit comprising a scissor linkage, a lever linkage system, and extendable sideguards; however, it is stated that other compaction processes besides the ones explicitly disclosed can be used ([0102] lines 8-9). Gwon teaches (Figures 3 and 8-10) a standalone waste compacting apparatus comprising a detachable independent compaction unit (refuse compression unit 300) comprising a scissor linkage and a lever linkage system (height regulation unit 320 with first and second links 321/322), wherein the detachable independent compaction unit comprises extendable sideguards (height regulation unit protection cover 370 with cover plates 371) which extend when the scissor linkage extends ([0132]-[0133]) to fully enclose the detachable independent compaction unit ([0130] lines 1-5, [0134] lines 4-6, and [0136] lines 1-5; the height regulation unit protection cover covers the height regulation unit and the compaction plate to prevent refuse and/or an operator’s hand from contacting the components of the compaction unit during operation, and multiple cover plates may be used for greater coverage). The detachable independent compaction unit of Gwon performs the same function of compacting the waste in the bin ([0096] lines 1-3) as the compaction apparatus of Jenkins. Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed 
Regarding Claim 3, Jenkins discloses at least one alternative source of energy configured to supplement an energy stored in the at least one storage battery ([0052] lines 1-6), the alternative source of energy chosen from the list consisting of the recessed foot pedal mechanism and a compaction assist spring during a compaction cycle ([0050 lines 1-7). 
Regarding Claim 10, Jenkins discloses (Figures 1-3) that the inwardly pivoting user access flap (slot door 204) is configured for operation by hand or by operation of the recessed foot pedal mechanism (foot pedal 208; [0048] lines 1-4). Examiner note: Jenkins does not disclose that the inwardly pivoting user access flap is configured for operation by hand, but the claim as set forth only requires one of the two recited configurations, so the disclosure of Jenkins meets the requirements of the claim.

Regarding Claim 15, Jenkins discloses (Figure 4) that the control unit (notification processor 408) comprises a controller. Examiner note: the limitation “a controller” is given its broadest reasonable interpretation, which is any device capable on controlling one or more processes. The notification processor 408 of Jenkins thus meets this limitation of the claim.
Regarding Claim 18, Jenkins discloses (Figure 4) at least one sensor (compaction sensor 406).
Regarding Claim 19, Jenkins does not explicitly disclose a sensor actuator located directly on the inwardly pivoting user access flap, but does disclose a plurality of sensor actuators that can be located anywhere on the exterior or interior of the standalone waste compacting apparatus ([0134] lines 1-2 and 6-8, [0135] lines 1-4; cameras 1558 are interpreted as the sensor actuators). Choosing to locate one of the sensor actuators directly on the inwardly pivoting user access flap would merely be a matter of design choice, which does not in and of itself warrant patentability; accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the standalone waste compacting apparatus disclosed by Jenkins comprising a sensor actuator located directly on the inwardly pivoting user access flap. Further, the limitation “the sensor actuator configured to alert the control unit when the inwardly pivoting user access flap is damaged or vandalized” is considered to be a recitation of intended use. A recitation of the intended use of structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.   See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In the standalone waste compacting apparatus of Jenkins, the sensor actuators (cameras 1558) are programmable and are configured to send an alert if certain conditions are met ([0136] lines 4-6), in particular conditions related to security ([0136] lines 1-2). Therefore, the sensor actuators of Jenkins are capable of alerting the control unit when the inwardly pivoting user access flap is damaged or vandalized, so this limitation of the claim is met.
Regarding Claim 20, Jenkins discloses that the control unit is configured to lock the removable bin when the removable bin has reached a maximum capacity ([0058] lines 1-6).
Regarding Claim 21, Jenkins discloses that the bin locking system locks the inwardly pivoting user access flap closed ([0058] lines 6-8).
Regarding Claim 22, Jenkins discloses (Figure 4) a sensor (threshold sensor 404) to determine when a maximum capacity has been reached in the removable bin ([0056] lines 2-3).
Regarding Claim 24, Jenkins discloses that the control unit is configured to communicate information remotely from the at least one sensor ([0056] lines 6-15), the information chosen from the list consisting of capacity status ([0060] lines 10-11) and diagnostics ([0060] lines 11-14).
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Gwon as applied to Claim 1 above, and further in view of El-Taher (US 2015/0122813).
.
Claims 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Gwon as applied to Claim 1 above, and further in view of Kachkovsky (US 8,418,607).
Regarding Claim 6, Jenkins is silent to the structure of the dual locking control mechanism. Kachkovsky teaches (Figures 1 and 15-21) a standalone waste compacting apparatus comprising at least one inwardly pivoting user access flap (gate door 36) comprising a dual locking control mechanism (lift gate 15), wherein the dual locking control mechanism of the inwardly pivoting user access flap comprises an electronic lock system (solenoid latch 26) and a mechanical lock system (assembly of lock pin 32, locking pin bracket 31, and lock bar 29). Because this is a known configuration for a dual locking control mechanism for an inwardly 
Regarding Claim 7, Jenkins discloses that the dual locking control system is configured for activation both prior to compaction ([0058] lines 4-11; the slot door locking mechanism is activated when the threshold sensor indicates that the interior region is filled to a chosen level, which happens prior to compaction occurring) and once compaction commences ([0059] lines 1-6). In the combination of Jenkins, Gwon, and Kachkovsky discussed above with relation to Claim 6, the dual locking control mechanism comprising an electronic lock system and a mechanical lock system taught by Kachkovsky is used for the slot door locking mechanism of Jenkins; accordingly, when this combination is made, the electronic lock system (Kachkovsky Figure 15, solenoid latch 26) and the mechanical lock system (Kachkovsky Figure 15, assembly of lock pin 32, locking pin bracket 31, and lock bar 29) are both configured for activation prior to compaction and once compaction begins. The claim as set forth does not mandate that the electronic lock system is configured for activation only prior to compaction and the mechanical lock system is configured for activation only once compaction commences, so the combination of Jenkins, Gwon, and Kachkovsky meets the limitations of the claim.
Regarding Claim 8, Jenkins discloses (Figure 8) that the inwardly pivoting user access flap (door 626) comprises an L-shaped planar unit (formed by first and second members 802 and 804) which pivots inwardly on a flap pivot (pivot axis 816).
.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Gwon as applied to Claim 10 above, and further in view of Sosan (US 5,163,574).
Regarding Claim 11, Jenkins does not disclose that the inwardly pivoting user access flap can be opened by hand independently from the operation of the recessed foot pedal. Sosan teaches (Figure 2) a waste receptacle comprising at least one recessed foot pedal mechanism (pedal 28) for opening an inwardly pivoting user access flap (flap 22), wherein the inwardly pivoting user access flap is configured for operation by hand (Abstract lines 16-18) or by operation of the recessed foot pedal mechanism (Abstract lines 13-15), wherein the inwardly pivoting user access flap opening by hand and by operation of the recessed foot pedal mechanism are independent of each other (column 4 line 53 - column 5 line 19 describes how the flap can be opened by hand or by the foot pedal; since these methods can be used interchangeably and separately, i.e. one does not need to depress the pedal in order to push the flap open by hand, they are considered to be independent of each other). One of ordinary skill in the art would recognize that this provides more freedom for an operator to choose how to open the user access flap (i.e. by hand or by foot), as well as enables the flap to still be able to be opened if the foot pedal mechanism is not functional. Therefore, it would have been .
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Gwon as applied to Claim 12 above, and further in view of Camloc.
Regarding Claim 13, Jenkins discloses (Figure 3) that the damper assembly ([0049] lines 7-11) is directly connected to the recessed foot pedal mechanism (foot pedal 208) and connected by a link arm (connecting member 304) to a lock head (see Annotated Figure 3 below; no definitive structure is provided in the claim for the lock head, so the connection point shown in the figure meets this limitation of the claim) on the inwardly pivoting user access flap (slot door 204), but does not disclose that the damper assembly comprises a gas strut. Instead, Jenkins discloses that a spring or other elastic or weighted member ([0049] line 9); however, it is stated that other types of damper assemblies besides the ones explicitly disclosed may be used without deviating from the scope of the invention ([0049] lines 14-20). Camloc teaches that gas struts serve the same purpose (i.e. lifting, positioning, and lowering of doors that are horizontally hinged; Camloc page 1 paragraph 2) as the damper assembly disclosed by Jenkins. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to perform a simple substitution of the spring or other elastic or weighted member in the damper assembly disclosed by Jenkins for a gas strut taught 

    PNG
    media_image1.png
    704
    568
    media_image1.png
    Greyscale

Jenkins Annotated Figure 3
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jenkins in view of Gwon as applied to Claim 1 above, and further in view of Poss et al., hereinafter Poss (US 7,124,680).
Regarding Claim 16, Jenkins does not disclose that a compaction pressure is regulated by the control unit. Poss teaches (Figures 4 and 6) a standalone waste compacting apparatus comprising a compaction unit (compaction ram 24) and a control unit (motor controller PLC 44), wherein a compaction pressure is regulated by the control unit (column 5 lines 51-55). This configuration allows the control unit to know when the compaction unit reaches the bottommost point of its cycle (column 5 lines 54-57 and 60-62), so that it can return the .

Response to Arguments
Applicant's arguments filed 07/26/2021 have been fully considered but they are not persuasive. 
Regarding the Applicant’s argument on page 9 of the Remarks that Jenkins does not disclose a recessed foot pedal mechanism, Examiner respectfully disagrees. While it is true that the foot pedal shown in Figures 1, 2, and 6 of Jenkins does project outwardly, the foot pedal mechanism which comprises the foot pedal and which performs the claimed function of opening the inwardly pivoting access flap is clearly shown to be within the interior of the apparatus, i.e. “recessed.” Further, the claim as set forth does not mandate that the entirety of the foot pedal mechanism (including the foot pedal itself) does not extend beyond the surface of the front of the apparatus, so the foot pedal mechanism disclosed by Jenkins meets all the requirements of the claim.
Regarding the Applicant’s argument on page 9 of the Remarks that Gwon does not teach a detachable independent compaction apparatus, Examiner respectfully disagrees. As the installed in a main body 210. If the refuse compaction is installed, this implies that it can also be uninstalled, and is thereby detachable, thus meeting the limitation of the claim. Examiner notes that the features upon which applicant relies in this argument (i.e., that the compactor unit is “easily removable for servicing”) are not recited in the rejected claim.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Examiner further notes that the specification merely describes the compaction unit as being removable and does not provide any details regarding how an operator removes it from the waste compacting apparatus, nor any standard by which one of ordinary skill in the art could ascertain the degree of ease with which it must be removable.
Regarding the Applicant’s argument on pages 9-10 of the Remarks that Gwon does not teach the compression unit including extendable sideguards that fully enclose the detachable independent compaction unit, Examiner respectfully disagrees. The claim language as amended raises a rejection under 35 U.S.C. 112(b) due to lack of clarity as discussed above because it is not clear how the extendable sideguards, which are part of the detachable independent compaction unit, can fully enclose themselves. Accordingly, the limitation is being given its broadest reasonable interpretation, which is that the detachable independent compaction unit is fully enclosed when the extendable sideguards are extended, which is taught by Gwon as discussed above.
Regarding the Applicant’s argument on page 10 of the Remarks that one of ordinary skill in the art would not find it obvious to use the solar panel taught by El-Taher in place of the one In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Claims 1 and 2 merely require that the cover section incorporates a solar power unit that is connected to at least one storage battery, and do not set forth any power generation requirements. Because the solar panel of El-Taher meets these limitations, the rejection is maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERESA A GUTHRIE whose telephone number is (571)270-5042.  The examiner can normally be reached on M-F, 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shelley Self can be reached on (571) 272-4524.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TERESA A GUTHRIE/Examiner, Art Unit 3725                                                                                                                                                                                                        
/TERESA M EKIERT/Primary Examiner, Art Unit 3725